        Case: 3:20-cv-00097-JMV Doc #: 13 Filed: 09/15/20 1 of 1 PageID #: 42




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION


CURTIS LEON REYNOLDS                                                              PLAINTIFF

VS.                                          CIVIL ACTION NO.:         3:20-CV-97-MPM-JMV

ANDREW SAUL,
Commissioner of Social Security                                                 DEFENDANT



                                  ORDER LIFTING STAY

       Before the Court is the Commissioner of Social Security’s Unopposed Motion to Lift

Stay of Proceedings [12]. For good cause shown, the Court grants the motion. The

Commissioner is ordered to file the certified transcript of the record and his answer to

Plaintiff’s complaint within seven (7) days of entry of the Court’s Order lifting the stay.

       SO ORDERED this, the 15th day of September, 2020.



                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
